Title: To Thomas Jefferson from James Tilton, 16 April 1802
From: Tilton, James
To: Jefferson, Thomas


            Sir
              Wilmington 16 April 1802.
            The bearer, Doctor Joseph McCrery, who has Just passed the medical school of Philadelphia, presents himself to you, in hopes of the appointment of physician to the hospital, which is to be established at New-Orleans. Much might be said in favour of this young gentleman. I shall only observe that, in addition to the Diploma, which he will receive in May next, I can vouch for his extensive science, his good morals, his assiduous application to business, and his universal acceptance & estimation among his acquaintance. As he has attended the practice of my shop, and lived in my family, for several years past, I speak from certain knowledge of him, and think him admirably qualified for the duties he proposes to undertake.
            With great respect, I have the honor to be, Sir, your most obt. Servt.
            James Tilton
          